 



Exhibit 10.8.4
FORM OF LANDLORD’S LIEN SUBORDINATION AGREEMENT
     This Agreement (“Agreement”) is made as of the 9 day of JULY, 2007, by and
between SAUL HOLDINGS LIMITED PARTNERSHIP, a Maryland limited partnership
(hereinafter called “Landlord”), and MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., a Delaware corporation (hereinafter called “Secured Party”).
     WHEREAS, Landlord is the owner and landlord of premises situate at Avenel
Business Park, Phase IV Building located at 215 Perry Parkway, Gaithersburg,
Maryland (the “Premises”) more particularly described in the Lease hereinafter
mentioned; and
     WHEREAS, Landlord has leased said Premises to SeraCare Life Sciences, Inc.,
a Delaware corporation (hereinafter called “Tenant”) under the terms and
conditions of the lease dated May 16, 1997 (as amended, hereinafter called the
“Lease”);
     WHEREAS, Tenant has entered into an Agreement by which it granted to
Secured Party a security interest in (i) Tenant’s inventory and accounts
receivable (as those terms are defined in the Uniform Commercial Code), and
(ii) trade fixtures and equipment used in the operation of Tenants business in
the Premises, all of which items are listed on Exhibit “A”, attached hereto and
made a part hereof, but expressly excluding any fixtures or equipment
permanently attached to the Premises, (the property described in clauses (i) and
(ii) are hereinafter collectively called “Collateral”) in order to secure loans
made and to be made by Secured Party to Tenant;
     WHEREAS, the loans made and to be made by Secured Party are and will be
beneficial to Tenant, and permit and will permit Tenant better to continue its
operations as heretofore and to pay the rent under the Lease; and
     WHEREAS, Secured Party requires assurance that Landlord’s interest in the
Collateral will be subordinate to the interest of Secured Party in the
Collateral, and that its security interests in the Collateral shall be paramount
to any rights with respect thereto, or interest therein, which Landlord or any
subsequent owner of said real estate may have as owner, landlord or otherwise;
     NOW, THEREFORE, Landlord agrees as follows:
1. Landlord’s interest, estate and/or lien in the Collateral is hereby made
subordinate to the lien, interest and estate of Secured Party therein; provided,
however, that, notwithstanding anything herein contained or any decision of any
court to the contrary, the term “Collateral” shall not include any
air-conditioning, heating, lighting, electrical and plumbing equipment installed
in the Premises, nor any wiring or other apparatus related thereto. Furthermore,
Landlord waives any interest in Tenant’s inventory and accounts receivable and
agrees not to distrain or levy upon any inventory or accounts receivable or to
assess any landlord lien, right of distraint or other claim against the
inventory and accounts receivable and agrees not to distrain or levy upon any
inventory or accounts receivable or to assess any landlord lien, right if
distraint or other claim against the inventory or accounts receivable until such
time as the obligations of Tenant to Lender are paid in full or Lender waives
its rights to such inventory and accounts receivable.
2. Secured Party may enter the Premises to remove the Collateral, or any part
thereof, in the exercise of its rights as Secured Party, under and subject to
the following terms and conditions:
     (a) Removal of the Collateral by Secured Party shall take place prior to
the expiration of the Lease or, in the event as a result of Tenant’s default
(i) the Lease is terminated or (ii) Landlord elects to reenter the Premises
without terminating the Lease, within fifteen (15) days after Secured Party
receives a copy of Landlord’s notice that it has elected to terminate the Lease
or reenter the Premises; provided, however, that Secured Party may extend such
fifteen (15) day period for an additional period of up to seventy-five (75) days
(the “Additional Period”) after receipt of Landlord’s notice, if within ten
(10) days after receipt of Landlord’s notice, Secured Party notifies Landlord in
writing of the length of the Additional Period (up to the seventy-five (75) day
maximum). Secured Party shall transmit to Landlord an amount equal to the then
applicable sum of Base Rent, Annual Operating Costs, Additional Rent, or any
other amounts due under the terms of the Lease for the Additional Period on a
per diem basis, pro-rated based on a thirty (30) day month until the end of the
Additional Period. Any of the Collateral remaining in the Premises after the
expiration of such period(s), except inventory or accounts receivable, may, at
Landlord’s option exercised in accordance with the Lease and applicable laws,
become the property of Landlord, or disposed of in accordance with the terms of
the Lease, free of any claims of Secured Party. The foregoing provisions
granting Secured Party an additional period of time to remove the Collateral and
to preserve its rights under this Agreement may apply in the event that Tenant
becomes a debtor under the Bankruptcy Code or any similar federal or state
bankruptcy or insolvency statute if Secured Party is not permitted to remove the
Collateral as a result of any stay of actions against the Tenant arising as a
result of any such bankruptcy of the Tenant, be extended by Secured Party, as
provided above, for an additional period (a “Bankruptcy Extension”). Landlord
may elect to terminate the Secured Party’s rights hereunder if the Secured Party
fails to exercise its right to extend for an Additional Period or a Bankruptcy
Extension, as applicable, or to transmit the amounts required above,
notwithstanding the fact that Landlord is not legally permitted to proceed
against the Tenant, it being the intention of the parties that Secured Party
shall not be permitted to store the Collateral in the Premises after the above
described fifteen (15) day period unless the per diem Base Rent and other
charges due under the Lease are paid as and when due or Secured Party otherwise
cures the default of the Tenant (although Secured Party shall have no obligation
to cure the default) under the Lease within fifteen (15) days following receipt
of Landlord’s notice of election to terminate the Lease. Any inventory remaining
in the Premises after the expiration of an Additional Period or a Bankruptcy
Extension, as applicable, may be disposed of in accordance with applicable laws
relating to abandoned property.
     (b) Secured Party shall repair all damage to the Premises caused by the
removal of the Collateral within the time period(s) specified in the foregoing
subparagraph (a).
     (c) if Landlord is required to engage counsel to collect amounts due from
Secured Party with respect to the Additional Period or otherwise enforce Secured
Party’s obligations hereunder, Secured Party shall pay to Landlord the
reasonable costs and expenses, including attorney fees, incurred by Landlord in
enforcing Secured Party’s obligations under this Agreement.

1



--------------------------------------------------------------------------------



 



     (d) Secured Party represents and warrants to Landlord that Secured Party
has the right and authority to enter the Premises and remove the Collateral, and
will indemnify, hold harmless and defend Landlord from any claims by Tenant that
Landlord should not allow Secured Party access to the Premises.
     (e) No action by Secured Party pursuant to this Agreement shall constitute
or be deemed to be an assumption by Secured Party of any obligation under the
Lease, and, except as provided herein, Secured Party shall not have any
obligation to Landlord,
3. Landlord waives any rights of distraint, levy or execution against the
Collateral or any claim to the Collateral so long as Secured Party has a
security interest in the Collateral, as provided under the terms of this
Agreement.
4. Landlord will notify Secured Party of the termination of the Lease for any
reason and/or of Landlord’s election to reenter the Premises; provided, however,
that any failure by Landlord to notify Secured Party of such termination or
reentry shall not affect or invalidate any such notice of termination of the
Lease or election to reenter given to Tenant, and such notice to Tenant shall be
effective notwithstanding Secured Party’s lack of notice. Secured Party shall
have the right to cure a default of Tenant under the Lease within the fifteen
(15) day notice and cure period provided for in paragraph 2 a above.
5. The subordination of Landlord’s lien set forth herein shall run to the
benefit of Secured Party only, and neither Tenant or any other person shall be
entitled to rely on this agreement. This waiver shall be binding upon the
successors and transferees of Landlord.
6. All notices required or desired to be given hereunder by either party to the
other shall be sent by either (i) certified mail, return receipt requested, or
(ii) a receipted commercial messenger service (such as Federal Express or
Airborne Express) for delivery on the next following business day. Notices to
the respective parties shall be addressed and sent as follows:
If to Landlord:
Saul Holdings Limited Partnership c/o Saul Centers, Inc.
7501 Wisconsin Avenue, Suite 1500, Bethesda, Maryland 20814-6522
Attention: Legal Department
If to Secured Party:
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.
222 N. LaSalle Street, 16th Floor, Chicago, Illinois 60601
Attention: Account Manager for MLC-HCF SeraCare transaction
With a copy to:
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.
7700 Wisconsin Avenue, Suite 400, Bethesda, Maryland 20814
Attention: Group Senior Transaction Attorney, Healthcare Finance
Either party may designate a substitute address, from time to time, by notice in
writing sent in accordance with the provisions of this paragraph 6.
7. During any period when the Collateral is being stored in the Premises for the
benefit of Secured Party, (i) such storage shall be at Secured Party’s sole
risk, and Landlord shall have no liability for any loss or damage to the
Collateral arising or occurring during such period, and (ii) Secured Party shall
defend, indemnify and save Landlord harmless from and against all claims,
liabilities, suits, fines, penalties, damages, losses, fees, costs and expenses,
including attorney fees, which may be imposed upon, incurred by, or served
against Landlord by reason of:
     (a) any work or thing done by or on behalf of the Secured Party, or any of
its agents, contractors, subcontractors, servants, employees, licensees or
invitees in or about the Premises or any parts thereof;
     (b) any use, occupation, condition, or operation by the Secured Party, or
any of its agents, contractors, subcontractors, servants, employees, or
invitees, in or about the Premises or any part thereof, or any passageway or
space adjacent thereto;
     (c) any act or omission on the part of the Secured Party, or any of its
agents, contractors, subcontractors, servants, employees, licensees, or
invitees;
     (d) any occurrence, accident, injury (including death), or damage, directly
or indirectly caused by the Secured Party or any of its agents, contractors,
subcontractors, servants, employees, licensees or invitees to any person or
property carried in, or about the Premises or any part thereof;
     (e) any lien arising as a result of any of Secured Party’s actions or
omissions with respect to its activities on or with respect to the Premises; and
     (f) failure of Secured Party to vacate the Premises as required under this
Agreement.
     This indemnity shall extend to and include the costs and expenses,
including reasonable attorney fees, incurred by Landlord in enforcing this
indemnity. Secured Party shall not be liable for any diminution in value of the
Premises caused by the absence of the Collateral actually removed or by any
necessity of replacing the Collateral, and Secured Party shall have no
obligation to remove or dispose of any Collateral.

2



--------------------------------------------------------------------------------



 



8. At any time after the expiration of the Lease or ninety (90) days after
Secured Party has been given notice at the address specified in paragraph 6
above that Landlord has elected to terminate the Lease and/or reenter the
Premises, Landlord may request, but Secured Party shall have no obligation
hereunder to provide, that Secured Party sign a letter confirming that Secured
Party has no further interest in any of the Collateral left at the Premises.
Landlord shall have the right to dispose of any Collateral not removed by
Secured Party in accordance with the terms of the Lease and all applicable laws.
Notwithstanding the foregoing, at any time after the expiration of the Lease or
ninety (90) days after Secured Party has been give notice at the address
specified in paragraph 6 above that Landlord has elected to terminate the Lease
and/or reenter the Premises, Landlord may dispose of any Collateral remaining in
the Premises, subject to the terms of the Lease and applicable laws.
9. The submission of this Agreement for examination does not constitute an
agreement, an option or an offer, and this Agreement becomes effective only upon
execution and delivery thereof by Landlord. Neither party shall have any legal
obligation to the other in the event that the Agreement contemplated herein is
not consummated for any reason. Discussions between the parties respecting the
proposed Agreement described herein, shall not serve as a basis for a claim
against either party or any officer, director or agent of either party. Captions
and headings are for convenience and reference only and shall not in any way
define, limit or describe the scope or content of any provision of this
Agreement. Whenever in this Agreement any printed portion, or any part thereof,
has been stricken out or modified, then, in either of such events, whether or
not any replacement provision has been added, this Agreement shall hereafter be
read and construed as if the material so stricken out were not included, and no
implication shall be drawn from the text of the material so stricken out which
would be inconsistent in any way with the construction or interpretation which
would be appropriate if such material had never been contained herein or in the
Lease. The Exhibits referred to in this Agreement and attached hereto are a
substantive part of this Agreement and are incorporated herein by reference.
IN WITNESS WHEREOF, Landlord has caused these presents to be executed under seal
this 9 day of JULY 2007.

                          SECURED PARTY:  MERRILL LYNCH BUSINESS
FINANCIAL SERVICES, INC.
 
                        By: /s/ Garrett Fletcher   (Seal)                      
Name:   Garrett Fletcher             Title:   VP    
 
                        TENANT:   SERACARE LIFE SCIENCES, INC.
 
                        By: /s/ Gregory A. Gould   (Seal)                      
Name:   Gregory A. Gould             Title:   Chief Financial Officer    
 
                        LANDLORD:  SAUL HOLDINGS LIMITED PARTNERSHIP            
BY: SAUL CENTERS, INC., GENERAL PARTNER
 
                        By: /s/ B. Francis Saul III   (Seal)                    
  Name:   B. Francis Saul III             Title:   President    

     
SECURED PARTY NOTARY:
     
STATE OF MD:
   
: ss.
   
COUNTY OF PG:
   

FOR CORPORATIONS
     On this, the 26th day of June  2007 before me, a notary public in and for
the state and county aforesaid, personally appeared Garrett Fletcher who
acknowledge in my presence to be the Vice President of the corporation which
executed the foregoing) and that Garrett Fletcher as such officer(s), being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by as such officer(s).
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

     
Maura Moorefield
 
Notary Public
   
 
    commission expires Aug 16, 2008.

3



--------------------------------------------------------------------------------



 



     
My commission expires:
   
(SEAL)
   
 
   
TENANT NOTARY:
   
 
   
STATE OF Massachusetts:
   
: ss.
   
COUNTY OF Plymouth:
   

FOR CORPORATIONS
     On this, the 6 day of June, 2007 before me a notary public in and for the
state and county aforesaid, personally appeared Greg A. Gould who acknowledge in
my Presence to be the Chief Financial Officer of the corporation which executed
the foregoing, and that Greg A. Gould as such officer(s), being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by as such officer(s).
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

     
/s/ DAVID M. OLSEN
 
Notary Public
   
 
    My commission expires: July 7, 2011  
(SEAL)
   
 
   
(STAMP) [b67637scb6763707.gif]
   
 
   
STATE OF MARYLAND     )
   
COUNTY OF MONTGOMERY
   

     On this 9 day of JULY, 2007, before me appeared B. Francis Saul III to me
personally known, who, being by me duly sworn, did say that he is President of
Saul Centers, Inc., a Corporation of the State of Maryland, and that said
instrument was signed and sealed on behalf of said Corporation in its capacity
as general partner of Saul Holdings Limited Partnership, a Maryland Limited
Partnership; and said officer acknowledged said instrument to be the free act
and deed of said Corporation acting in its capacity as general partner of the
above named Limited Partnership.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

     
/s/ ELIZABETH R. COOK
 
Notary Public
   
 
    My term expires: February 1, 2011.  
(SEAL)
   
 
   
(SEAL) [b67637scb6763708.gif]
   

4



--------------------------------------------------------------------------------



 



Exhibit A

     
(MERRILL LYNCH LOGO) [b67637scb6763709.gif]
  Schedule I — Collateral

The Collateral consists of all of Tenant’s right, title and interest in and to
all real and personal property, whether now owned or hereafter created, acquired
or arising, and ail proceeds and products thereof, including but not limited to:
     All goods, Accounts (including Health-Care Insurance Receivables),
Equipment, Inventory, Goods, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, General Intangibles including
all Payment Intangibles and Software, Commercial Tort Claims, Documents,
Instruments (including any Promissory Notes), Chattel Paper (whether Tangible
Chattel Paper or Electronic Chattel Paper), Cash, Deposit Accounts, Securities
Accounts, Fixtures, Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing), Securities, and all other Investment Property,
Supporting Obligations, and Financial Assets, whether now owned or hereafter
acquired, wherever located; and
     All of Tenant’s books relating to the foregoing, and any and all claims,
rights and interests in arty of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, Proceeds and insurance proceeds of any or all of the foregoing.
     AH capitalized terms used but not defined herein, but which are defined in
the Uniform Commercial Code of the State of Illinois (the “UCC”), shall have the
meanings given them in the UCC.

